DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 4-18 directed to groups II-IV non-elected without traverse.  Accordingly, claims 4-18 been cancelled.


Allowable Subject Matter
Claims 1-3 are allowed.
With respect to claim 1, claim 1 is allowed since Wurtz in view of Christoph does not teach “a supporting structure arranged to be separated from the housing, wherein the supporting structure”. Claims 2-3 are allowed for their following dependencies on claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653